Gbeewbaum, J. (concurring).
The case of Terry v. Hunger, 121 N. Y. 161, has no application to this for two reasons: First, it must appear that the party electing was aware of all the necessary facts which would enable him to elect; and, secondly, the remedies must be inconsistent.
In this case there is no proof that the plaintiff knew that Mr. Stokes had revoked or repudiated the defendant’s agency at the time when the alleged fraud was perpetrated upon it. All that appears in the record is that Mr. Stokes, prior to the commencement of the action against him by plaintiff for goods sold and delivered, claimed that he had repudiated defendant’s agency—quite a different matter from knowledge on the part of plaintiff that it knew that Mr. Stokes’ claim was true.
The very circumstance that it sued' Mr. Stokes was evidence that it did not believe that defendant’s agency had been repudiated. There could not possibly have been any recovery against Stokes except upon the theory of defendant’s agency.
There was no inconsistency between the bringing of the Stokes’ action -and this. The former action, as already observed, rested upon the assumed agency of defendant. That not having been established, or it having been affirmatively shown that defendant was in fact not the agent of Stokes, it was peculiarly appropriate and not inconsistent to proceed against the defendant for fraud upon the ground that he obtained the goods in question upon his representations that ho was the agent of Stokes.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Giegerich, J., concurs in result.
Judgment reversed and new trial ordered, with costs to appellant to abide event.